DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-9, and 11-18 are pending.
Claims 1-2, 9, 11, and 15 are amended.
Claim 10 is canceled.
Response to Arguments
Applicant’s arguments, see page 10, filed 07/12/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections of the specification has been withdrawn per applicants’ amendments to the title and abstract.
Applicant’s arguments, see page 11-12, filed 07/12/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The respective 102 and 103 rejections has been withdrawn per applicant’s claim amendments.
Allowable Subject Matter
Claims 1-9 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jiang US9700258 discloses an apparatus (2) for sensing and measuring and/or shear components of a force at an interface between two surfaces, which apparatus (2) comprises: (i) at least one flexible means (4) for receiving the pressure and/or shear components of the force; and (ii) transducer means (6) for producing electrical signals consequent upon movement of the flexible means (4) in response to the pressure and/or shear components of the force, and the apparatus (2) being such that: (iii) the flexible means (4) comprises first and second electrode parts (18, 20) which are spaced apart by the flexible means (12); (iv) the first and second electrode parts (18, 20) move solely towards each other as a result of the pressure component of the force being applied to the flexible means (4); and (v) the first and second electrode parts (18, 20) move towards and parallel to each other as a result of the shear component of the force being applied to the flexible means (4). (Fig 1a-21, Col 5 line 50 – Col 12 line 13)
However, Jiang fails to disclose an overlap formed by said two conductor elements in the first condition is larger or smaller than in the second condition. a first spring element connecting said first conductor element to a first attaching region of the strain sensor; a second spring element connecting said second conductor element to a second attaching region of the strain sensor; and wherein the first attaching region for attaching the strain sensor is disposed at a first reference point of a body to be measured; and/or wherein the second attaching region for attaching the strain sensor is disposed at a second reference point of the body to be measured.
Rodriguez et al US7610089 (hereinafter “Rodriguez”) discloses an strain sensor devices for detecting movement, morphological changes or other physical parameters within a patient's body tissue. Some embodiments are directed specifically to measuring parameters within a patient's heart and may also be configured to communicate with an implantable stimulation device and associated external programming device. (Fig 1-14, Col 3 line 60 – Col 18 line 17)
However, Rodriguez fails to disclose an overlap formed by said two conductor elements in the first condition is larger or smaller than in the second condition. a first spring element connecting said first conductor element to a first attaching region of the strain sensor; a second spring element connecting said second conductor element to a second attaching region of the strain sensor; and wherein the first attaching region for attaching the strain sensor is disposed at a first reference point of a body to be measured; and/or wherein the second attaching region for attaching the strain sensor is disposed at a second reference point of the body to be measured.
Prior arts such as Jiang and Rodriguez made available do not teach, or fairly suggest, an overlap formed by said two conductor elements in the first condition is larger or smaller than in the second condition. a first spring element connecting said first conductor element to a first attaching region of the strain sensor; a second spring element connecting said second conductor element to a second attaching region of the strain sensor; and wherein the first attaching region for attaching the strain sensor is disposed at a first reference point of a body to be measured; and/or wherein the second attaching region for attaching the strain sensor is disposed at a second reference point of the body to be measured.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-9 and 11-18 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855